Case 1:18-cv-00302-RPM Document 47 Filed 02/15/19 USDC Colorado Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                         Senior District Judge Richard P. Matsch

Date:                 February 15, 2019
Courtroom Deputy:     Emily Buchanan
FTR Technician:       Kathy Terasaki


Civil Action No. 18-cv-00302-RPM                Counsel:

CIVIL RIGHTS EDUCATION AND                      Thomas Kelley
ENFORCEMENT CENTER,                             Amber Gonzales
                                                Elizabeth Jordan
       Plaintiff,

v.

UNITED STATES DEPARTMENT OF                     Mark Pestal
HOMELAND SECURITY, and
UNITED STATES IMMIGRATION AND
CUSTOMS ENFORCEMENT,

       Defendants.



                                   COURTROOM MINUTES


STATUS CONFERENCE

9:58 a.m.      Court in session.

Court has reviewed the Joint Status Report and Proposed Production Schedule (Doc. No. 46).

Mr. Pestal advises that pre-cleared documents have been released. Ms. Jordan advises that
almost no ICE documents are publicly available.

Discussion regarding an ongoing case before Judge Kane, Menocal et al v. The GEO Group, Inc.
Both sides will reach out to counsel in the Menocal case regarding production of documents in
their case.

Court wonders whether Aurora has discretion to implement policies and procedures or whether
there are national policies and standard operating procedures. Mr. Pestal will inquire of Ms.
Rose.
Case 1:18-cv-00302-RPM Document 47 Filed 02/15/19 USDC Colorado Page 2 of 2



Discussion regarding whether the computer program can provide a list of documents in a data set
and whether search terms may be used.

Plaintiff is investigating whether the Aurora facility complies with ADA as to the architecture of
the building and disability accommodations and also the in-house medical staff to detainee ratio.

Plaintiff states its three priorities regarding document production: ICE Directive, Detainee Death
Reviews, and Policy and Procedure documents.

ORDERED: Defendants shall produce the three categories of documents in 60 days or explain
         why they are unable to do so.

Court suggests counsel obtain an audio CD of this hearing to give to Ms. Rose.

ORDERED: A Status Conference is set for April 26, 2019 at 10:00 a.m. in the Conference
         Room.

10:25 a.m.   Court in recess.
Hearing concluded. Total time: 27 minutes.




                                                2
